Name: Decision No 1/91 of the ACP-EEC Council of Ministers of 27 February 1991 extending the validity of Decision No 2/90 of the ACP-EEC Council of Ministers on transitional measures to be applied from 1 March 1990
 Type: Decision
 Subject Matter: trade policy
 Date Published: 1991-03-05

 Avis juridique important|21991D0305(01)Decision No 1/91 of the ACP-EEC Council of Ministers of 27 February 1991 extending the validity of Decision No 2/90 of the ACP-EEC Council of Ministers on transitional measures to be applied from 1 March 1990 Official Journal L 058 , 05/03/1991 P. 0003DECISION No 1/91 OF THE ACP-EEC COUNCIL OF MINISTERS of 27 February 1991 extending the validity of Decision No 2/90 of the ACP-EEC Council of Ministers on transitional measures to be applied from 1 March 1990THE ACP-EEC COMMITTEE OF AMBASSADORS, Having regard to the Third ACP-EEC Convention signed at LomÃ © on 8 Decembr 1984, and in particular the third subparagraph of Article 291 thereof, Having regard to Decision No 1/90 of the ACP-EEC Council of Ministers of 22 February 1990 delegating powers to the ACP-EEC Committee of Ambassadors in connection with the adoption of transitional measures upon expiry of the Third ACP-EEC Convention, Whereas the Fourth ACP-EEC Convention, signed at LomÃ © on 15 December 1989, has not yet entered into force; Whereas Decision No 2/90 of the ACP-EEC Council is valid only until 28 February 1991; whereas, therefore, in order to avoid an interruption of relations between the ACP States and the Community, it is appropriate to extend the validity of that Decision, HAS DECIDED AS FOLLOWS: Article 1 Decision No 2/90 of the ACP-EEC Council of Ministers shall be extended until the Fourth ACP-EEC Convention enters into force and at the latest until 30 June 1991. Article 2 This Decision shall enter into force on 1 March 1991. Done at Brussels, 27 February 1991. For the ACP-EEC Council of Ministers By the ACP-EEC Committee of Ambassadors The President J. WEYLAND